
	
		II
		110th CONGRESS
		2d Session
		S. 2603
		IN THE SENATE OF THE UNITED STATES
		
			February 7
			 (legislative day, February 6), 2008
			Mr. Martinez (for
			 himself, Mr. Cornyn,
			 Mr. Coleman, Mr. Alexander, Mr.
			 Vitter, and Mr. DeMint)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XI and XVIII of the Social Security Act
		  to provide increased civil and criminal penalties for acts involving fraud and
		  abuse under the Medicare program and to increase the amount of the surety bond
		  required for suppliers of durable medical equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Fraud Prevention Act of
			 2008.
		2.Increased civil
			 money penalties and criminal fines for Medicare fraud and abuse
			(a)Increased civil
			 money penaltiesSection 1128A of the Social Security Act (42
			 U.S.C. 1320a–7a) is amended—
				(1)in subsection
			 (a), in the flush matter following paragraph (7)—
					(A)by striking
			 $10,000 each place it appears and inserting
			 $20,000;
					(B)by striking
			 $15,000 and inserting $30,000; and
					(C)by striking
			 $50,000 and inserting $100,000; and
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $2,000 and inserting $4,000;
					(B)in paragraph (2),
			 by striking $2,000 and inserting $4,000;
			 and
					(C)in paragraph
			 (3)(A)(i), by striking $5,000 and inserting
			 $10,000.
					(b)Increased
			 criminal finesSection 1128B of the Social Security Act (42
			 U.S.C. 1320a–7b) is amended—
				(1)in subsection
			 (a), in the flush matter following paragraph (6)—
					(A)by striking
			 $25,000 and inserting $100,000; and
					(B)by striking
			 $10,000 and inserting $20,000;
					(2)in subsection
			 (b)—
					(A)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
					(B)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000;
					(3)in subsection
			 (c), by striking $25,000 and inserting
			 $100,000;
				(4)in subsection
			 (d), in the second flush matter following subparagraph (B), by striking
			 $25,000 and inserting $100,000; and
				(5)in subsection
			 (e), by striking $2,000 and inserting
			 $4,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to civil
			 money penalties and fines imposed for actions taken on or after the date of
			 enactment of this Act.
			3.Increased
			 sentences for felonies involving Medicare fraud and abuse
			(a)False
			 statements and representationsSection 1128B(a) of the Social
			 Security Act (42 U.S.C. 1320a–7b(a)) is amended, in clause (i) of the flush
			 matter following paragraph (6), by striking not more than 5
			 years and inserting not more than 10 years.
			(b)Anti-kickbackSection
			 1128B(b) of the Social Security Act (42 U.S.C. 1320a–7b(b)) is amended—
				(1)in paragraph (1),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10 years;
			 and
				(2)in paragraph (2),
			 in the flush matter following subparagraph (B), by striking not more
			 than 5 years and inserting not more than 10
			 years.
				(c)False statement
			 or representation with respect to conditions or operations of
			 facilitiesSection 1128B(c) of the Social Security Act (42 U.S.C.
			 1320a–7b(c)) is amended by striking not more than 5 years and
			 inserting not more than 10 years.
			(d)Excess
			 chargesSection 1128B(d) of the Social Security Act (42 U.S.C.
			 1320a–7b(d)) is amended, in the second flush matter following subparagraph (B),
			 by striking not more than 5 years and inserting not more
			 than 10 years.
			(e)Effective
			 dateThe amendments made by this section shall apply to criminal
			 penalties imposed for actions taken on or after the date of enactment of this
			 Act.
			4.Increased surety
			 bond requirement for suppliers of DME
			(a)In
			 generalSection
			 1834(a)(16)(B) of the Social Security Act (42 U.S.C. 1395m(a)(16)(B)) is
			 amended by striking $50,000 and inserting
			 $500,000.
			(b)Effective
			 dateThe amendment made by this section shall apply to the
			 issuance (or renewal) of a provider number for a supplier of durable medical
			 equipment on or after the date of enactment of this Act.
			
